Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-5, 8-12, 15-19, 21 and 22 are presented for examination.
3.          This office action is in response to the RCE filed 07/21/2021. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Feuz et al (US 20190179938 A1).

11.	Regarding claim 1, Feuz teaches a computer-implemented method, executed on a computing device, comprising:
receiving, via the computing device, a request from a client device to access a file stored in a storage system configured to be communicatively coupled to a plurality of client devices ([0030]-[0032] and Fig 1, server device 118 (computing device) receives a request “query 130” from the client device 102 for a desired file stored in the files126 (storage system)); 
determining whether to delegate the file to the requesting client device based upon, at least in part, a reinforcement learning model, thus defining a file delegation determination ([0028]-[0029], claim 1, “determining a corresponding state for a search request of the plurality of search requests;  processing the corresponding state utilizing a current policy of a reinforcement learning model to generate corresponding action parameters for one or more search actions to be performed by a search engine in response to the search request (a file delegation determination)” see also Fig 3, steps 306, 308 and 310), 
wherein the file delegation determination is based upon, at least in part, a probability of receiving additional requests to access to the file during the delegation of the file to the requesting client device ([0010] - [0012], “the initial search terms can be associated with weights that increase a probability that the recipe document will be provided when the initial search terms are provided in a subsequent search query”, [0011], “when the user subsequently submits the initial search term and the additional terms are searched as a result, a probability that the vacation will be presented will increase”, [0017], “The first weight value for the initial term can increase a probability that the data file will be provided in the subsequent search results (the file delegation).”, [0043], “the desired file will have a higher probability of appearing in search results 208 earlier in a search session that begins with or includes a search query 224 with the previously provided initial search query 224 terms.”); 
monitoring an access pattern associated with the file (Abstract “observing user interactions in association with searching for various files” [0007], cessation event either positive or negative, [0030], “providing search results 110 that are adapted for a user according to previous search queries submitted by the user ...As the user performs searches, receives search results, and interacts with the search results, the client device 102 can generate interaction data 106--and/or the search engine 120 can generate the interaction data 106 based on observed interactions that occur via the client device 102.”, [0043], see also Fig 3, step 312); 
generating a reward for the reinforcement learning model based upon, at least in part, the monitored access pattern associated with the file and the file delegation determination ([0003]-[0004], [0007], A reward is then determined based on the cessation event “the monitored access pattern” (The cessation event can be a "negative" cessation event (i.e., quitting the search session without identifying desired content) or a "positive" cessation event.  The positive cessation event indicates that the user located desired content and can be determined based on various factors.  For example, the positive cessation event can be determined based on a user clicking or otherwise selecting a search result to cause a client device to open or otherwise render corresponding content, optionally combined with the content being opened or otherwise rendered for at least a threshold amount of time.), see also Fig 3, step 314); and 
updating the reinforcement learning model based upon, at least in part, the generated reward and in response to a user-defined threshold number of file delegation determinations ([0003] “a reinforcement learning model can be utilized in the search process, and a policy of the reinforcement learning model can be iteratively updated based on observed user interactions.  The policy of the reinforcement learning model can be iteratively updated based on a reward that is determined based on observed user interactions.”, [0004], “A reinforcement learning model for reducing an amount of time for a user to find a particular search result, and/or otherwise increasing efficiency of the search process, can operate according to a policy that is iteratively updated in accordance with a reward function.  Through updating of the policy based on the reward function, the policy can be trained to reduce a number of operations that are required for a user to reach a particular search result.” [0007]- [0008], “The reward is then utilized to update the policy through training of the policy.”, [0036], “Since the reinforcement learning model is iteratively updated based on a reward that seeks to achieve short and successful search sessions, the policy will be trained to enable prediction of weights that are likely to achieve a short and successful search session given a current state.” [0051], [0053], see also Fig 3, step 316 and  [0004], “a number of results viewed by the user” [0007], “a quantity of search results selected” for in response to a user-defined threshold number of file delegation determinations).

12.	Regarding claim 5, Feuz teaches the invention as claimed in claim 1 above and further teaches wherein determining whether toAssignee: EMC IP Holding Company, LLC10 St. James Avenue Inventor: Yang et al.Boston, MA 02116-3889delegate the file to the requesting client device includes: 
calculating a delegation possibility value based upon, at least in part, the reinforcement learning model ([0005], “the state can also include value(s) that are based on a time of the search request and a type of client device from which the search request originated.  The state is processed utilizing the current policy of the reinforcement learning model to generate corresponding action parameters for one or more search actions to be performed.  The current policy is utilized to choose the best (according to current training of the policy) action parameters given the current state.”[0007],  [0017], “The first weight value for the initial term can increase a probability that the data file will be provided in the subsequent search results.  Furthermore, modifying the index can be performed according to action parameters generated by a reinforcement learning model accessible to the one or more processors.  The action parameters can include a weight value corresponding to the initial term in the initial search request.” see also [0051], “A cessation event can refer to a positive or negative event corresponding to an interaction between a user and the search results... a positive cessation event.. Can indicate at least a threshold degree of interest in a search result.”); 
comparing the delegation possibility value to a predetermined delegation threshold ([0005], [0007], [0017], and [0051]); and 
delegating the file to the requesting client device if the delegation possibility value is greater than the predetermined delegation threshold ([0005], [0007], [0017], and [0051]).  
	
13.	Regarding claims 8 and 12, those claims recite a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations performing the method of claims 1 and 5 respectively and are rejected under the same rationale.

14.	Regarding claims 15 and 19, those claims recite a system performs the method of claims 1 and 5 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

17.        Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C.103 as being unpatentable over Feuz et al (US 20190179938 A1) in view of Brjazovski et al (US 20080147665 A1).

18.	Regarding claim 2, Feuz teaches the invention as claimed in claim 1 above but did not specifically teach wherein determining whether to delegate the file to the requesting client device includes: determining if an access conflict exists for the file in the storage system.
	However Brjazovski teaches wherein determining whether to delegate the file to the requesting client device includes: determining if an access conflict exists for the file in the storage system ([0011], Fig 2, steps 240, 250 and 260).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Brjazovski’s system into Feuz’s and by incorporating Brjazovski into Feuz because both system are related to file access control would mitigate data access conflicts between the single-item access components and the set-based access components.

19.	Regarding claim 3, Feuz and Brjazovski teach the invention as claimed in claim 2 above and further Brjazovski teaches in response to determining that the access conflict exists for the file in the storage system, denying the requesting client device from receiving a delegation of the file ([0011], Fig 2, steps 240, 250 and 260).  

20.	Regarding claim 4, Feuz and Brjazovski teach the invention as claimed in claim 2 above and further Brjazovski teaches in response to that no access conflict exists for the file in the storage system, determining whether the client device is eligible for delegation of the file ([0011], Fig 2, steps 240, 250 and 260).  

21.	Regarding claims 9-11, those claims recite a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations performing the method of claims 2-4 respectively and are rejected under the same rationale.

22.	Regarding claims 16-18, those claims recite a system performs the method of claims 2-4 respectively and are rejected under the same rationale.

23.        Claims 21-22 are rejected under 35 U.S.C.103 as being unpatentable over Feuz et al (US 20190179938 A1) in view of Eldridge et al (US 8433694 B1).

24.	Regarding claim 21, Feuz teaches the invention as claimed in claim 1 above but did not specifically teach wherein the access pattern is configured to stimulate a virus scan.
However Eldridge teaches wherein the access pattern is configured to stimulate a virus scan (col 10, lines 16-36, “the file system may track how each opened file is accessed, and in 715, the management logic may examine this information (e.g., through an API, directly through in-memory data structures, etc.) to determine if the access pattern to the file closed in 705 is indicative of a low-reuse process, such as a backup process, virus scan, or other sweep operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Eldridge’s system into Feuz’s and by incorporating Eldridge into Feuz because both system are related to file access control would provide a File cache optimization using element de-prioritization.

25.	Regarding claim 22, Feuz teaches the invention as claimed in claim 1 above but did not specifically teach wherein the access pattern is configured to open a read file with an open duration, wherein the open duration is configured to stimulate a backup application.
However Eldridge teaches wherein the access pattern is configured to open a read file with an open duration, wherein the open duration is configured to stimulate a backup application (col 10, lines 16-36, “the file system may track how each opened file is accessed, and in 715, the management logic may examine this information (e.g., through an API, directly through in-memory data structures, etc.) to determine if the access pattern to the file closed in 705 is indicative of a low-reuse process, such as a backup process, virus scan, or other sweep operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Eldridge’s system into Feuz’s and by incorporating Eldridge into Feuz because both system are related to file access control would provide a File cache optimization using element de-prioritization.

Respond to Amendments and Arguments
26.	 Applicant has amended the claims to recite new features, and argued that Saxena in view of Azizi alone or in combination fail to teach one or more features of amended claims. 
With respect to applicant’s arguments , Applicant’s remarks to the claims has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 102/103. 

CONCLUSION
27.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

KRISHNAMURTHY et al (US 20180218080 A1)
Newnham et al (US 20130080377 A1)
Chen et al (US 20170286860 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169